Case: 16-30531      Document: 00513972401         Page: 1    Date Filed: 04/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-30531                                 FILED
                                                                               April 28, 2017
                                                                              Lyle W. Cayce
STACY LEBEOUF,                                                                     Clerk

              Plaintiff – Appellant,

v.

BAIN MANNING, in his individual and official capacity as the Human
Resource Director of the LSU Health Science Center - Leonard J. Chabert
Medical Center,

              Defendant – Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2583


Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Stacy LeBeouf sued Bain Manning, her employer’s human resource
director, in his individual and official capacities under 42 U.S.C. § 1983 for
violations of her due process rights related to her resignation from her position
as a nurse. After a jury found in favor of Manning, LeBeouf filed a motion for
judgment as a matter of law or for a new trial, which the district court denied.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30531    Document: 00513972401        Page: 2   Date Filed: 04/28/2017



                                    No. 16-30531
LeBeouf now appeals the district court’s denial of these post-trial motions. We
AFFIRM.
                                         I.
      Stacy LeBeouf worked as a nurse at the Leonard J. Chabert Medical
Center (the Hospital) for twenty-five years. In October 2011, LeBeouf’s
immediate supervisor reported a decline in LeBeouf’s work product quality as
well as numerous instances of unusual behavior that she suspected to be the
result of alcohol or drug use. The supervisor completed a “reasonable cause
observation checklist” intended to assist in referring LeBeouf for drug
screening. Shortly after the supervisor reported LeBeouf’s behavior, Bain
Manning, the Hospital’s Human Resource Director, informed LeBeouf that she
was being suspended with pay for thirty days and must immediately submit to
a drug screening. Instead of submitting to the drug screening, LeBeouf chose
to immediately resign.
      LeBeouf sued Manning under 42 U.S.C § 1983, claiming that she was
constructively discharged from her employment at the Hospital without due
process of the law. LeBeouf’s § 1983 pre-deprivation procedural due process
claim was tried in front a jury. After two-and-a-half days of witness testimony,
the jury returned a verdict in Manning’s favor, finding that LeBeouf “chose
freely to resign” from the Hospital. The district court entered judgment in
Manning’s favor, dismissing LeBeouf’s case with prejudice. LeBeouf
subsequently filed a motion for judgment as a matter of law or for a new trial.
The district court denied these motions. LeBeouf appeals the district court’s
denial of her post-trial motions.
                                        II.
      We review denials of motions for judgment as a matter of law under
Federal Rule of Civil Procedure 50 de novo, applying the same standard as the
district court. Travelers Cas. & Sur. Co. of Am. v. Ernst & Young LLP, 542 F.3d
2
    Case: 16-30531     Document: 00513972401     Page: 3   Date Filed: 04/28/2017



                                  No. 16-30531
475, 481 (5th Cir. 2008). “In resolving a motion for judgment as a matter of
law, ‘the court must draw all reasonable inferences in favor of the nonmoving
party, and it may not make credibility determinations or weigh the evidence.’”
Kevin M. Ehringer Enters. v. McData Servs. Corp., 646 F.3d 321, 325 (5th Cir.
2011) (quoting Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000)).
This court “cannot reverse a denial of a motion for judgment as a matter of law
unless . . . the legal conclusions implied from the jury’s verdict cannot in law
be supported by those findings.” Am. Home Assurance Co. v. United Space All.,
LLC, 378 F.3d 482, 488 (5th Cir. 2004). We review a district court’s denial of a
motion for a new trial for abuse of discretion. Alaniz v. Zamora-Quezada, 591
F.3d 761, 770 (5th Cir. 2009).
                                       III.
      The many points LeBeouf raises on appeal can be reduced to two
arguments. First, LeBeouf argues that the district court erred in denying her
motions for judgment of a matter of law because “this Court’s jurisprudence
and the great weight of evidence in this case establish that [LeBeouf] was
constructively discharged by [Manning].” Second, LeBeouf argues that even if
we sustain the jury’s verdict that she resigned “freely,” the district court erred
when it determined that this finding was dispositive of all of her due process
claims. Neither of LeBeouf’s arguments are persuasive.
      LeBeouf argues that our precedent and the evidence presented at trial
establish that she was constructively discharged by Manning. However, the
jury made a finding on this precise factual issue when it returned a verdict
that LeBeouf “chose freely to resign” from her employment at the Hospital. “A
jury verdict must be upheld unless there is no legally sufficient evidentiary
basis for a reasonable jury to find as the jury did.” Int’l Ins. Co. v. RSR Corp.,
426 F.3d 281, 296–97 (5th Cir. 2005). Here, the jury’s finding that LeBeouf
resigned freely was supported by ample evidence in the trial record, including
                                        3
     Case: 16-30531        Document: 00513972401           Page: 4     Date Filed: 04/28/2017



                                        No. 16-30531
testimony that LeBeouf resigned to avoid taking the drug test and that she
was not coerced into resigning by threats of inpatient hospitalization. Simply
put, we give broad deference to the jury’s verdict and we find no reason to
disrupt the jury’s verdict. Id.
       LeBeouf argues in the alternative that the district court erred in denying
her a new trial because the jury’s finding that she resigned “freely” was not
dispositive of all of her claims under § 1983. Specifically, LeBeouf contends
that the jury’s verdict did not address whether her resignation constituted a
“knowing and intelligent” relinquishment or waiver of her right to pre-
termination due process. The first question that the verdict form asked of the
jury was whether they found by a preponderance of the evidence LeBeouf
“chose freely to resign from Chabert Hospital?” If the jury answered “Yes,” the
verdict form instructed them that their work was done and to not answer any
additional questions. LeBeouf explicitly agreed to this particular structure of
the verdict form. 1 At no point while discussing the verdict form with the district
court did LeBeouf contend that the jury’s finding that she resigned “freely”



       1 In discussing the verdict form with the parties, the district court specifically inquired
from LeBeouf’s counsel, Mr. Smith, whether a finding that LeBeouf freely resigned would be
dispositive of all of her claims:
       Court: “Do you find by a preponderance of the evidence that Stacy LeBeouf chose to
       freely resign from Chabert Hospital?” Mr. Smith, you agree that if they find yes to
       that you lose, right?
       Smith: I’m sorry, would you restate that, Your Honor?
       Court: Look at his proposed jury interrogatories 1 through 4.
       ***
       Smith: Well, I don’t have any problem with number 1.
       ***
       Court: So it sounds like we can leave 1 in without any objection.
Later in the hearing, Mr. Smith again reiterated that he did not have any objection to the
verdict form.
                                                4
    Case: 16-30531    Document: 00513972401     Page: 5   Date Filed: 04/28/2017



                                 No. 16-30531
would not be dispositive of all of her claims. In any event, we conclude that the
jury’s finding that LeBeouf freely chose to resign is dispositive of all of her
claims. See Bury v. McIntosh, 540 F.2d 835, 836 (5th Cir. 1976) (“Certainly no
process is due when an employee voluntarily resigns his position.”). The
district court did not abuse its discretion when it denied LeBeouf’s motion for
a new trial. See Alaniz, 591 F.3d at 770.
                                      IV.
      For the foregoing reasons, we hold that the district court did not err in
denying LeBeouf’s motion for judgment as a matter of law and motion for a
new trial. Accordingly, the district court’s judgment is AFFIRMED.




                                       5